AGREEMENT CONCERNING THE EXCHANGE OF SECURITIES BY AND AMONG GEOBIO ENERGY, INC. AND ENVIROPLASTICS CORPORATION AND THE SECURITY HOLDERS OF ENVIROPLASTICS CORPORATION INDEX ARTICLE I – Exchange of Securities 2 1.1 Issuance of Securities 2 1.2 Exemption from Registration 2 ARTICLE II – Representations and Warranties of EnviroPlastics Corporation 2 2.1 Organization 2 2.2 Capital 2 2.3 Subsidiaries 2 2.4 Directors and Executive Officers 2 2.5 Financial Statements 2 2.6 Absence of Changes 3 2.7 Absence of Undisclosed Liabilities 3 2.8 Tax Returns 3 2.9 Investigation of Financial Condition 3 2.10 Intellectual Property Rights 3 2.11 Compliance with Laws 3 2.12 Litigation 3 2.13 Authority 3 2.14 Ability to Carry Out Obligations 3 2.15 Full Disclosure 3 2.16 Assets 3 2.17 Material Contracts 3 2.18 Indemnification 3 2.19 Criminal or Civil Acts 3 2.20 Restricted Securities 3 ARTICLE III – Representations and Warranties of GeoBio Energy, Inc. 4 3.1 Organization 4 3.2 Capital 4 3.3 Subsidiaries 4 3.4 Directors and Executive Officers 4 3.5 Financial Statements 4 3.6 Financing 4 3.7 Absence of Changes 4 3.8 Absence of Undisclosed Liabilities 4 3.9 Tax Returns 4 3.10 Investigation of Financial Condition 4 3.11 Intellectual Property Rights 4 3.12 Compliance with Laws 4 3.13 Litigation 4 3.14 Authority 4 3.15 Ability to Carry Out Obligations 5 3.16 Full Disclosure 5 3.17 Assets 5 3.18 Material Contracts 5 3.19 Indemnification 5 3.20 Criminal or Civil Acts 5 ARTICLE IV – Covenants Prior to the Closing Date 5 4.1 Investigative Rights 5 4.2 Conduct of Business 5 4.3 Confidential Information 5 4.4 Notice of Non-Compliance 5 ARTICLE V – Conditions Precedent to GeoBio Energy, Inc.’ Performance 5 5.1 Conditions 5 5.2 Accuracy of Representations 6 5.3 Performance 6 5.4 Absence of Litigation 6 5.5 Officer’s Certificate 6 5.6 Corporate Action 6 5.7 Acceptance of Financial Statements 6 ARTICLE VI – Conditions Precedent to EnviroPlastics Corporation’s Performance 6 6.1 Conditions 6 6.2 Accuracy of Representations 6 6.3 Performance 6 6.4 Absence of Litigation 6 6.5 Officer’s Certificate 6 6.6 Payment of Liabilities 6 6.7 Directors of GeoBio 6 6.8 Officers of GeoBio 6 ARTICLE VII – Closing 6 7.1 Closing 6 ARTICLE VIII – Covenants Subsequent to the Closing Date 7 8.1 Registration and Listing 7 ARTICLE IX – Miscellaneous 7 9.1 Captions and Headings 7 9.2 No Oral Change 7 9.3 Non-Waiver 7 9.4 Time of Essence 7 9.5 Entire Agreement 7 9.6 Choice of Law 7 9.7 Counterparts 7 9.8 Notices 7 9.9 Binding Effect 7 9.10 Mutual Cooperation 7 9.11 Finders 7 9.12 Announcements 8 9.13 Expenses 8 9.14 Survival of Representations and Warranties 8 9.15 Exhibits 8 9.16 Unwinding, Termination, Amendment and Waiver 8 Exhibits 1.1 EP Security Holders 1.2 EP Subscription Agreements 2.5 Financial Statements for EP(if available) 2.7 EP Liability Schedule 2.8 Provisions for taxes (if any) 2.16 Assets of EP 2.17 Material Contractsof EP 3.5 Financial Statements for GeoBio 3.8 GeoBio provisions for Tax Returns(if any) 3.17 Material Contracts for GeoBio 1 MERGER
